Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 15 in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the ground(s) that there is no indication via evidence that the product as claimed could be manufactured by a materially different process.  This is not found persuasive because as is clearly evident, the product could be manufactured by a materially different process such as one where the fibers were laid up dry and infused with resin to form the molded assembly. There is no requirement that evidence be provided and those skilled in the art were well aware of resin infusion techniques useful in molding composite laminate as an alternative process to use of preimpregnated materials. Additionally, the search for all the claimed inventions in this application would impose a serious burden as it clearly requires different areas be searched (in B32B as well as B29C) and there is examination burden associated with keeping both in the same application (as there are different considerations given to an article of manufacture verses a method of manufacture for example).

Claims 12-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulfsberg et al (the article entitled “Combination of carbon fibre sheet moulding compound and prepreg compression moulding in aerospace industry”).
Wulfsberg taught that it was known at the time the invention was made to form a composite laminate article by preparing an assembly including a first prepreg and a second prepreg such that an overlap part in which an end of the first prepreg and an end of the second prepreg overlap each other is formed, see Figure 1 where the ends of each prepreg (there are three depicted in the Figure) 
With respect to claim 7, the reference taught that there were 3 prepregs used in the operation, see the Figure therein. Regarding claim 8, note that the material of the prepreg was “premolded” in that it was clearly cut to size and shape to facilitate the molding operation therein. Regarding claims 9 and 10, as noted above the reinforcement for the prepregs can be in the form of unidirectional reinforcement or a woven fabric. Regarding claim 11, the reference clearly taught that the assembly was compression molded to form the composite laminate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (the article entitled “An investigation on strain/stress distribution around the overlap end of laminated composite single-lap joints”) in view of Wulfsberg et al (the article entitled “Combination of carbon fibre sheet moulding compound and prepreg compression moulding in aerospace industry”) or vice versa.
Wang et al taught that it was known at the time the invention was made to form a lap joint from prepregs which were overlapped and cobonded together. The reference failed to teach that one skilled in the art would have incorporated a sheet molding compound in the arrangement wherein one overmolded the sheet molding compound over the lap joint in a compression molding operation. The reference did describe the merits of spew fillet at the edges of the joint which reduced the build-up of stress concentrations at the edges of the overlapped joint. 
Wulfsberg et al provided for the compression molding of a hybrid assembly of sheet molding compound and prepregs for the manufacture of aircraft parts. It should be noted that the use of the sheet molding compound about the exterior of the lap joint would have resulted in spew fillet at the edges (which reduce stress concentrations). Additionally, the use of both sheet molding compound and prepreg allows for formation of autoclave quality parts without using an autoclave wherein the process is a one shot compression molding and curing operation which resulted in a load bearing part which was adequately reinforced via the prepreg while allowing for excellent part reproducibility, cost efficiencies as well as complex geometries (where the sheet molding compound was able to provide a smooth outer surface if so desired). It would have been obvious to one of ordinary skill in the art at the time the invention was made to overmold a prepreg assembly including a spliced prepreg arrangement having an overlap in accordance with the techniques of Wulfsberg et al when forming a lapped joint in accordance with the techniques of Wang et al. Alternatively, one skilled in the art would have known to layup prepreg plies such that a lap joint was formed in Wulfsberg et al in the layup of the prepregs as such lap joints for uncured prepregs were generally known as expressed by Wang et al wherein one overmolded sheet molding compound over the same in accordance with the techniques of Wulfsberg et al.
Applicant is referred to paragraph 6 above for a discussion of the dependent claims.
Claim 3, 4, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with Liu et al (the article entitled “Parametric study of size, curvature and free edge effects on the predicted strength of bonded composite joints”).
The references as set forth above in paragraph 7 do not teach that the composite prepreg included a curved portion as claimed. It should be noted that the reference to Wulfsberg et al did in fact formed a finished part which included a curved prepreg laminate, see Figure 1. It should be noted that the reference to Wang et al formed straight lap joints therein (which lacked any curvature). 
Liu et al taught that lap joints were possible with not only straight adherents but also with curved adherents and that it was possible to form a single lap joint between curved pieces of material. The reference additionally suggested that the diameter was greater than 90 mm (2000 mm is depicted in Figure 4). Additionally when manufacturing a fuselage component one skilled in the art would not desire to have the uneven exterior surface formed as a function of the lap joint therein and it would have been understood that overmolding a sheet molding compound over the same would have been desirable. As it would have bene understood to have been an alternative to having a straight lap joint (uncurved), Liu et al suggested that molding curved lap joints was desirable in the art and would have been performed by the ordinary artisan therein. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a lap joint which included curved parts with an arc diameter of greater than 90 mm as expressed was desirable by Liu et al using the molding and laminating operation set forth above in paragraph 7. It should be noted that “plan view” is solely a function of the orientation of the object being depicted and does NOT require that it be the distal edge that has the curved shape therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746